DETAILED ACTION
	The communications received 12/16/2020 have been filed and considered by the Examiner. Claims 16-35 are pending. Claims 30-35 are withdrawn as pertaining to a non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sealing device” in claim 16 which is tied to a cover or its functional equivalents.
“sealing unit” in claims 16-26 and 28 which is tied to anything containing a plate-like structure or its functional equivalents.
“sealing element” in claims 21-25 which is tied to a plate-like structure or its functional equivalents.
“powder module” in claims 16-18 which is tied to a powder chamber in the specification [pg. 9 paragraph 1].
“dose module” in claim 29


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation
“dose module” in claim 29 (for purposes of examination interpreted as: any opening in contact with a supply of substrate or functional equivalent)

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22 and 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 2017/0021452) hereinafter ‘452.
As for claim 16, ‘452 discloses an apparatus for additively manufacturing a three-dimensional object (a three dimensional printer) [Fig. 1; 0022], the apparatus comprising: 

and a sealing device disposed within the process chamber (obstructing part and shutter with the introducing part and feed hole) [Fig. 2 and 4 #32-33 and 41-42; 0037; 0043], the sealing device comprising one or more sealing units moveable between a closed position and an opened position (the obstructing parts and the shutter) [Fig. 2 and 4 #32-33], a respective one of the one or more sealing units sealing at least a respective one of the one or more openings in the bottom plate with the respective one of the one or more sealing units in the closed position (both the shutter and the obstructing parts are capable of performing this action) [Fig. 2 and 4 #32-33], and at least one of the one or more powder modules (the first and second material feeders) [Fig. 2 and 4 #14 and 14(15)] being accessible from the process chamber with the respective one of the one or more sealing units in the opened position (as when in the open position the material can clearly leave) [Fig. 2 #32-33; 0037].

	As for claim 17, ‘452 discloses claim 16 and wherein the one or more powder modules are separably connected or connectable to the bottom plate at the one or more openings in the bottom plate (as both the first and second material feeders have their own shutters and obstructing parts) [Fig. 2 and 4 #32-33], wherein a connection state of the one or more powder modules is changeable between a connected state and a disconnected state with the one or 
	As for claim 18, ‘452 discloses claim 17 and wherein the process chamber is configured to remain in inertized state (understood to mean that no laser source is applied) when the one or more sealing units are moved between the opened position and the closed position with the one or more powder modules connected to the bottom plate at the one or more openings in the bottom plate (as the material feeding/dispensing and laser radiation occur in separate steps and otherwise are capable of occurring in separate steps) [0099-0116].

	As for claim 19, ‘425 discloses claim 16 and wherein the one or more sealing units are configured to seal the process chamber at least in part by covering the one or more openings in the bottom plate [Fig. 2 and 4 #32-33], the bottom plate defining a process plane (by dispensing over the stage thereby defining a dispensing process plane) [Fig. 1 #14 and 15 are clearly above the stage #11; 0111] of the process chamber.

	As for claim 20, ‘425 discloses claim 16 and wherein the one or more sealing units are configured to be lowered or pivoted or linearly moved between the opened position and the closed position (using pistons with the supporting member and actuators) [Fig. 2 and 4 #51-52; 0057; 0061-0062].




	As for claim 22, ‘425 discloses claim 16 and wherein a respective one of the one or more sealing units comprises at least two sealing elements that are moveable relative to one another (the shutter and the obstructing parts) [Fig. 2 and 4 #32-33], wherein the at least two sealing elements are at least partly overlappingly arranged with the sealing unit in the opened position (they have to have an opening overlap so that feeding/dispensing can occur) [Fig. 2 #32-33].

	As for claim 24, ‘425 discloses claim 16 and wherein the one or more openings comprises a first opening (feed hole) and a second opening (introducing part) [Fig. 2 and 4 #41-42; 0043], and wherein the one or more sealing units comprises a common sealing unit having a sealing element configured to seal the first opening and the second opening (obstructing part with its corresponding valve part) [Fig. 2 and 4 #51a; 0057-0058].

	As for claim 25, ‘425 discloses claim 16 and wherein the one or more openings comprises a first opening (feed hole) and a second opening (introducing part) [Fig. 2 and 4 #41-42; 0043], and wherein the one or more sealing units comprising a first sealing element (shutter) [Fig. 2 and 4 #32] and a second sealing element (obstructing part with valve) [Fig. 2 and 4 #33 and 51a; 0057-0058], the first sealing element configured to seal the first opening 

	As for claim 26, ‘425 discloses claim 16 and a chamber separation (each individual tank of the first and second material feeders) [Fig. 2 and 4 #31; 0039] separating the process chamber into a first process chamber region (first material feeder) and a second process chamber region (second material feeder), wherein the one or more sealing units are at least partly arranged in the first process chamber region in the closed position and are at least partly arranged in the second process chamber region in the opened position (as each material feeder contains its own respective obstructing parts and shutters with the introducing parts and feed holes it would be capable of having one open while the other is closed) [Fig. 2 and 4 #32-33 and 41-42; 0037; 0043].

	As for claim 27, ‘425 discloses claim 26 and wherein the first process chamber region comprises a build plane (first moving device moves the first material feeder to a feed position) [Fig. 1 #12; 0032] and wherein the second process chamber region comprises a movement region for parking at least one tool carrier (tank which carries the components of the second material feeder) [Fig. 4 #31; 0039] when in an idle state (second moving device which moves the second material feeder to a standby position) [Fig. 1 #13; 0033].

	As for claim 28, ‘425 discloses claim 27 and wherein the at least one tool carrier is configured to move along a movement plane (using the second moving device) [Fig. 1 #13; 


	As for claim 29, ‘425 discloses claim 16 and wherein the one or more openings in the bottom plate comprises: a first opening corresponding to at least one dose module (as the openings correspond to dispensing) [Fig. 1-2 and 4 #41-42]; and/or a second opening corresponding to at least one build module (as the openings correspond to dispensing which is substantially building up a layer) [Fig. 1-2 and 4 #41-42]; and/or a third opening corresponding to at least one overflow module.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘425 as applied to claim 16 above, and further in view of Schaulfelberger et al (US 2018/0111316) hereinafter ‘316. 
As for claim 23, ‘425 discloses claim 16 and that the sealing unit can include a sealing element such as a plug which would engage in a sealing relationship [0057] but does not teach that these sealing elements include anything deformable. 
‘316 teaches a dispensing cartridge [Fig. 7; 0118] for use in a 3D printer [0001-0002; 0033] where a sealing element uses a deformable material in order to close a dispensing opening [0037; 0125]. 
It would have been obvious to have added the deformable sealing element of ‘316 to the introduction part (as this corresponds to section I of ‘316) [‘316: Fig. 7 I and #9; 0125; ‘425: Fig. 2 and 4 #42] of ‘425 as this would have been a prima facie obvious combination of prior art elements (a piston/pressurizing element and a seal) [‘316: Fig. 7 #8-9; 0125 and ‘415: #33 and .

Response to Arguments
Arguments pertaining to 35 U.S.C. 112(f)
The Applicant argues on pg. 6 that the terms “sealing device”, “sealing unit”, “sealing element”, “powder module”, and “dose module” do not fall under interpretation under 112(f). The Examiner respectfully disagrees. 
“The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure” (emphasis Examiner’s) [see e.g. MPEP 2181(I)(A)].
As stated by the Applicant on pg. 6 “112(f) does not apply when the words of a claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure that performs the claimed function” (emphasis Examiner’s). As such a “dose module”, a “sealing unit”, a “sealing element”, and a “powder module”, do not confer to an ordinary artisan any understanding of sufficient structure to perform the function in a manner that removes their interpretation under 112(f). 

Arguments pertaining to 35 U.S.C. 112(b)
The Applicant argues on pg. 7 that each of the terms interpreted under 35 U.S.C. 112(f) have sufficient disclosure to make clear the metes and bounds of the claims to the ordinary artisan. The Examiner agrees that sealing element is sufficiently described with adequate structure and is now interpreted as a “plate-like” structure or its functional equivalent and by extension sealing unit and sealing device are devices/elements which are plate-like. As it pertains to the other terms interpreted under 112(f) the Examiner respectfully disagrees. 
To confer clear metes and bounds of the claims for an apparatus, there must be sufficient structure that can perform the claimed function either within the claim or the specification in particular that “It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function” [see e.g. MPEP 2181(I)(C) and MPEP 2181(II)(A)]. The citations provided by the Applicant merely explain what functions the generic placeholders perform rather than supplying the generic placeholders with a structure to perform the claimed function. In addition, the drawings do not supply the ordinary artisan with an adequate understanding of what the structure would be. For this reason the rejections under 35 U.S.C. 112(b) are maintained.

Arguments pertaining to 35 U.S.C. 102 and 103 Rejections of claims 16-22 and 24-29
The Applicant argues on pg. 9 that additive manufacturing must occur in the process chamber as suggested in claim 16. The Examiner respectfully disagrees. 
As currently claimed the process chamber merely requires a bottom plate with one or more openings corresponding to one or more powder modules. There is no requirement that the additive manufacturing process occur within the bounds of a process chamber as argued. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even should the Applicant claim the entirety of the chamber in which additive manufacturing occurs (the treatment tank or the stage of Tanaka [Fig. 1 #10-11 and Fig. 2 #11; 0023]), the limitations would still be met by the inclusion of the first and second material feeders [Fig. 1 #14-15; 0035; 0037] as they have they have their own bottom plates (bottom walls) [Fig. 2 #36; 0042] with one or more openings (feed hole of each respective material feeders) [Fig. 2 #41] that correspond to one or more powder modules (introducing part) [Fig. 2 #42]. Then the sealing device would simply be the closure wall/sliding part [Fig. 2 #45; 0048].

The Applicant argues on pg. 9-10 that the feed ports of Tanaka do not serve as powder modules. The Examiner respectfully disagrees.
The Examiner notes that the powder module can be merely a ‘dose or a build module’ [pg. 5 of the instant specification] which is defined as some element in the process chamber that provides a build material [pg. 5 of the instant specification]. This suggests that at most the powder module is anything that is capable of supplying powder. 

The Applicant argues on pg. 10-11 that the sealing device of Tanaka does not serve as the claimed sealing device. The Examiner respectfully disagrees.


The Applicant argues on pg. 10 that the shutter of Tanaka does not allow for the material feeders being accessible in the open position. The Examiner respectfully disagrees. 
The Examiner notes that without any specific limitation defining how the powder module must be accessed, it is understood that there must simply be a path by which the powder module can be accessed when the sealing device is in the open position. As shown in Tanaka, when the sealing device is in the open position (the communicating holes are in alignment with the feed holes) [Fig. 2; 0053-54] there is a path that reaches into the powder module therefore the shutter allows the powder module to be accessible. Additionally the Examiner notes that even should the process chamber be claimed in a manner that requires the use of the stage and larger chamber of Tanaka [Fig. 1 #10-11], the sealing device still is within the process chamber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712